
	

114 HR 227 IH: To prohibit the use of funds for certain immigration-related policies, and for other purposes.
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. King of Iowa (for himself, Mr. Byrne, Mr. Duncan of South Carolina, Mr. McClintock, Mr. Gosar, Mr. Palazzo, Mr. Brooks of Alabama, Mr. Rogers of Alabama, Mr. Smith of Texas, Mr. Barletta, and Mr. Duncan of Tennessee) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the use of funds for certain immigration-related policies, and for other purposes.
	
	
		1.Prohibition on use of funds for certain immigration initiatives
 (a)Specified memorandaIn fiscal year 2015 and each fiscal year thereafter, none of the funds made available to, or funds or fees collected by, any Executive agency (as that term is defined in section 105 of title 5, United States Code) in any fiscal year may be used to implement, enforce, or otherwise carry out—
 (1)the immigration policy as authorized by Executive memorandum dated June 15, 2012, and effective on August 15, 2012 (or by any other succeeding memorandum or policy of the Executive branch authorizing a similar program);
 (2)the Memorandum of November 17, 2011, from the Principal Legal Advisor of United States Immigration and Customs Enforcement pertaining to Case-by-Case Review of Incoming and Certain Pending Cases;
 (3)the Memorandum of December 21, 2012, from the Director of United States Immigration and Customs Enforcement pertaining to Civil Immigration Enforcement: Guidance on the Use of Detainers in the Federal, State, Local, and Tribal Criminal Justice Systems;
 (4)Policy Number 10072.1, published on March 2, 2011; (5)Policy Number 10075.1, published on June 17, 2011;
 (6)Policy Number 10076.1, published on June 17, 2011; or (7)the policies described in the following memoranda issued on November 20, 2014, by the Secretary:
 (A)Policies for the Apprehension, Detention and Removal of Undocumented Immigrants. (B)Secure Communities.
 (C)Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents.
 (D)Expansion of the Provisional Waiver Program. (E)Policies Supporting U.S. High-Skilled Businesses and Workers.
 (F)Families of U.S. Armed Forces Members and Enlistees. (G)Directive to Provide Consistency Regarding Advance Parole.
					(b)Generally
 (1)Prohibition on use of fundsIn fiscal year 2015 and each fiscal year thereafter, none of the funds made available to, or funds or fees collected by, any Executive agency (as that term is defined in section 105 of title 5, United States Code) may be used to implement, administer, carry out, or enforce any Executive orders or rules, regulations, actions, directives, memoranda, or any other policy of the Executive branch that has the effect of providing for parole, employment authorization, deferred action, or any other immigration benefit or form of relief for individuals who are unlawfully present in the United States (as such term is used in the immigration laws), and any benefit or relief so provided shall be deemed not to have effect.
 (2)ApplicabilityParagraph (1) shall apply in the case of any Executive order, action, directive, memorandum, or other executive policy issued on March 1, 2011, or any date thereafter, except in the case of an alien who receives status under the immigration laws including asylum, temporary protected status, or cancellation of removal by an immigration judge.
 (3)DefinitionThe term immigration laws has the meaning given such term in section 101 of the Immigration and Nationality Act. (c)Admission and lawful presence required for employment authorizationSection 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)) is amended—
 (1)by inserting before authorized to be so employed by this Act the following: an alien otherwise admitted to and lawfully present in the United States, and'; and (2)by inserting at the end the following: An alien without lawful status shall be considered to be an unauthorized alien for purposes of this Act.'.
				
